DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Applicant’s amendment to paragraph [023] in the After Final amendment filed on December 15, 2021, and entered with the RCE filing on February 18, 2022, it is noted that the phrase “base 106” bridging lines 1 and 2 of the amended paragraph should be replaced by the phrase, --base 104--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, on the penultimate line, “elevated about the base” does not make sense, and apparently should be replaced by --elevated above the base--.

In claim 3, line 6, --a-- should be inserted after “the bottom having” for clarity of the claim.  Also, on line 10 of claim 3, it is suggested that --, the at least on support member-- be inserted between “base” and “extending” for clarity of the claim.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Chiu et al (Figs. 1, 7, and 8; col. 3, lines 21-41, 62-67; col. 4, lines 1-36, 50-54).
Upon substantial reconsideration of the claims, in view of the amendments made thereto with the After Final amendment filed on December 15, 2021, and entered with the submission of the RCE on February 18, 2022, the Chui et al reference is still considered to be anticipatory of the claims as currently recited.  

Applicant should note that the cap (as shown by reference Figs. 7 and 8), includes perimeter walls (unnumbered, but shown in Fig. 8 as touching the end of the arrow associated with reference numeral 55), which surround the center disk of the cap, the center disk having hole (63) at its center through which the spring loaded plunger extends.  As shown by Figs. 7 and 8, the support members extend from the center disk between the perimeter walls and the spring loaded plunger, the support members extending further away from the center disk than the spring loaded plunger.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al, as applied to claims 1, and 5-7 above, and further in view of Ushimaru.
Chiu et al (Figs. 1, 7, and 8; col. 3, lines 21-41, 62-67; col. 4, lines 1-36, 50-54) as applied to claims 1, and 5-7 above, substantially discloses applicant’s invention as recited by instant claims 2-4, except for the humidification means being in the form of a misting assembly.  It is noted that the claims do not include any structural specifics of the so-called “misting assembly”.  As noted above, the cap (as shown by the Chiu et al reference Figs. 7 and 8), includes perimeter walls (unnumbered, but shown in Fig. 8 as touching the end of the arrow associated with reference numeral 55), which surround the center disk of the cap, the center disk having hole (63) at its center through which the spring loaded plunger with the valve gasket extends.  As shown by Figs. 7 and 8, the support members extend from the center disk between the perimeter walls and the spring loaded plunger, the support members extending further away from the center disk than the spring loaded plunger.
.
Response to Arguments
10.	Applicant's arguments filed December 15, 2021, and entered on February 18, 2022 with the RCE filing have been fully considered but they are not persuasive.  Applicant’s arguments simply state how the claims have been amended and allege that the prior art does not teach the claimed cap design.  This is not persuasive, in view of the additional language added to the rejection statements above, specifically addressing how the support members extend from the center disk at a point between the valve plunger and the perimeter walls of the cap, wherein the perimeter walls extend from the extreme radial exterior of the center disk.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/3-12-22
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776